Citation Nr: 0944289	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-37 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
denied a claim for service connection for tinnitus.

The Board notes that, in his notice of disagreement (NOD) 
received in February 2006, the Veteran indicated that he also 
disagreed with the April 2005 denial of his claims for 
service connection for bilateral hearing loss and a gunshot 
wound to the left hand.  In an August 2006 rating decision, 
the RO granted service connection for left hand neuropathy, 
residual of through and through gunshot wound of the left 
hand.  This decision was a complete grant of benefits with 
respect to the issue of service connection for a gunshot 
wound to the left hand.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Therefore, this issue not currently on 
appeal before the Board.  

The issue of entitlement to service connection for bilateral 
hearing loss was included in the August 2006 statement of the 
case (SOC).  However, as the October 2006 statement accepted 
in lieu of a VA Form 9 Appeal limited his appeal to the claim 
for tinnitus, the claim of entitlement to service connection 
for hearing loss is not currently before the Board.  


FINDING OF FACT

The Veteran's tinnitus is not shown by the most probative 
evidence of record to be etiologically related to a disease, 
injury, or event in service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, and 4.87 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2009).  Thus, any error related to this 
element is harmless. 

A March 2005 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  Additionally, the August 2006 SOC described how 
appropriate disability ratings and effective dates were 
assigned.  Subsequently, a supplemental statement of the case 
(SSOC) was issued in December 2006.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA audiological examination and a 
VA ear disease examination in July 2006.  The Board notes 
that the Veteran asserted in his October 2006 VA Form 9 
Appeal that a new VA examination should be conducted to have 
an examiner consider his demolition training and military 
work in demolitions.  The Board finds that the examiners 
conducted the appropriate diagnostic tests and studies, 
reviewed the claims file, noted that the Veteran worked with 
explosives and as an explosive and demolition expert, and 
offered rationales for their opinions.  As such, the Board 
finds these examination reports and opinions to be thorough 
and complete.  Therefore, the Board finds these examination 
reports and opinions are sufficient upon which to base a 
decision with regard to this claim.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

The Veteran contends that he currently experiences tinnitus 
as a result of his active duty service.  Specifically, it was 
reported in the November 2009 Appellant's Brief that the 
Veteran's tinnitus was caused from his exposure to noise and 
acoustical trauma while in the military.  The Veteran 
asserted in his October 2006 VA Form 9 Appeal that his noise 
exposure from mines and bunkers while working as a demolition 
specialist is conceded.  He stated that he believes his 
tinnitus is due to this noise exposure in Vietnam and that he 
experienced tinnitus while he was in service. 

A review of the Veteran's service treatment records does not 
reflect any complaints, treatment, or diagnoses of tinnitus 
or ringing of the ears during service.  

In July 2006, the Veteran underwent a VA ear disease 
examination.  The examiner reviewed the claims file and noted 
that the Veteran is a combat Veteran of Vietnam.  The Veteran 
reported that, prior to his entrance into the military, he 
had no tinnitus.  While in the military, he worked as an 
explosive and demolition expert.  The Veteran reported that 
he would be deployed into an area where he would have to use 
explosives to dig out a cavity from a hillside and then build 
a bunker.  He also destroyed ordinance as part of his job 
during his service in Vietnam.  He reported that usually he 
was standing within 100 feet of the explosions.  After the 
explosions, he would have tinnitus for a few hours, then this 
would resolve.  He did not have constant tinnitus while he 
was in service.  The Veteran reported that his current 
tinnitus is worse in loud situations or also during random 
occurrences.  Tinnitus is episodic and not constant.  The 
examiner acknowledged that the Veteran specifically noted, 
voluntarily, that the tinnitus does not occur while he is in 
a quiet place.  He described it as high-pitched tinnitus.  
The examiner noted that, in the interval between his military 
service and now, he has held jobs driving a truck, working in 
a warehouse as a loader, and also working in sales.  None of 
these jobs entailed loud noise exposure.  The examiner 
concluded by diagnosing the Veteran with intermittent 
tinnitus.  The examiner stated that the type of tinnitus that 
the Veteran describes is atypical of high frequency 
sensorineural hearing loss.  Tinnitus related to hearing loss 
typically occurs more in quiet situations.  The examiner 
opined that it is less likely than not that the Veteran's 
tinnitus is related to his military service.  

In July 2006, the Veteran also underwent a VA audiological 
examination.  The examiner reviewed the claims file and noted 
that the Veteran's service treatment records are negative for 
reports of tinnitus.  The Veteran reported tinnitus in the 
left ear when around loud events and large crowds.  The 
examiner noted that the Veteran served in the army for 2 
years and was exposed to truck, helicopter, mortar fire, 
machine gunfire, and explosive charges while not wearing 
hearing protection.  As a civilian, the Veteran works in the 
flooring trade while not wearing hearing protection.  He was 
also a delivery truck driver from 1969 to 1971.  The examiner 
concluded by opining that the Veteran's tinnitus is not 
caused by or a result of acoustic trauma during military 
service.  The examiner based this opinion on the fact that 
the Veteran's service treatment records are negative for 
tinnitus, and the Veteran's report of tinnitus is not of 
presumptive nature, as it was not reported within one year of 
release from active military service.  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2009).  Currently, there is no medical evidence of record 
indicating that the Veteran had ringing of the ears or 
tinnitus in service, and no competent medical opinion has 
related his current tinnitus to service.  In fact, 2 separate 
VA examiners have both determined that it is less likely than 
not that the Veteran's current tinnitus is caused by or 
related to his military service. 

The Board has considered the Veteran's own lay report that he 
experienced tinnitus on active duty.  Certainly, the Veteran 
is competent to offer a description of the symptoms he 
experienced in service, and to describe a continuity of 
symptoms since service.  Furthermore, the Veteran's personnel 
records reflect that he served as a bridge specialist and a 
combat demolition specialist.  In Collette v. Brown, 82 F.3d 
389 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat Veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  Thus, the Board accepts the 
Veteran's reports of being exposed to loud noises during 
service and of experiencing periodic tinnitus in service as 
credible.

However, it must be noted that 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder.  
Section 1154(b) does not establish service connection for a 
combat Veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  

The Board notes that the Veteran indicated on his March 2005 
claim that the ringing in his ears began in March 1968, an 
observation which he is competent to report.  However, at the 
July 2006 VA ear disease examination, he explained in further 
detail that he did not have constant tinnitus while he was in 
service.  He indicated that, after explosions, he would have 
tinnitus for a few hours, which would then resolve.  
Furthermore, during the examination, he did not assert that 
he experienced a continuity of symptomatogy between the 
periodic tinnitus experienced in service and his current 
disability.  In this regard, the claims folder contains no 
evidence of tinnitus complaints until March 2005, 
approximately 37 years after his discharge from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or disease was incurred in 
service, which resulted in any chronic or persistent 
disability.

Therefore, as the Veteran's service treatment records are 
negative for complaints of tinnitus or ringing of the ears, 
the only medical opinions of record on the matter reflect 
that the Veteran's current tinnitus is not related to noise 
exposure during service, the claims file is negative for any 
complaints of tinnitus until the Veteran's March 2005 claim, 
and it does not appear from the reports of VA examination 
that the Veteran has described experiencing an actual 
continuity of symptomatology since service, the Board finds 
that the greater weight of credible and probative evidence is 
against finding a relationship between the Veteran's current 
tinnitus and his active duty service.

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for tinnitus, and the benefit-of-the-
doubt rule is not for application.  




ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


